Case: 13-60466      Document: 00512558881         Page: 1    Date Filed: 03/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 13-60466                         United States Court of Appeals

                                  Summary Calendar
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 12, 2014

MARVIN PEREZ RIOS, also known as Marvin Rios Perez,                        Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 938 368


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Marvin Perez Rios, a citizen and native of Honduras, petitions for review
of the decision of the Board of Immigration Appeals (BIA) denying his
application for withholding of removal. For the following reasons, we deny the
petition.
       We will not reverse a decision to deny withholding of removal unless the
record compels it. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60466   Document: 00512558881     Page: 2   Date Filed: 03/12/2014


                                No. 13-60466

Further, the BIA’s interpretation of immigration regulations is entitled to
deference. Orellana-Monson v. Holder, 685 F.3d 511, 520-22 (5th Cir. 2012).
      According to Perez Rios, he is entitled to relief because he faces
persecution based on his membership in a particular social group, which he
describes as being made up of persons whose families are successful and have
money, making them targets for extortion by gang members. He asserts that
his receipt of a $300,000 settlement will make him a target of a gang if he is
returned to Honduras. Further, he contends that he belongs to a social group
made up of young men targeted for gang recruitment.
      We have declined to “recognize economic extortion as a form of
persecution under immigration law” or to recognize the wealthy or persons who
earn a living as a protected group. Castillo-Enriquez v. Holder, 690 F.3d 667,
668 (5th Cir. 2012). Further, we have upheld BIA determinations that persons
who resist recruitment by gangs do not constitute a particular social group.
See Orellana-Monson, 685 F.3d at 521-22. Given the foregoing, we find no
error in the BIA’s determination.
      PETITION DENIED.




                                      2